NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                 No. 10-3937
                                 ___________

                      UNITED STATES OF AMERICA

                                       v.

                        JESSIE M. SNYDER and
                     ROBERT L. SNYDER, DECEASED

                               Jessie M. Snyder,

                                    Appellant
                  ____________________________________

                On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                            (D.C. Civil No. 86-0466)
                District Judge: Honorable Maurice B. Cohill, Jr.
                 ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                                May 27, 2011

             Before: BARRY, JORDAN and GARTH, Circuit Judges

                         (Opinion filed June 1, 2011)
                                 _________

                                  OPINION
                                  _________

PER CURIAM

                                       1
       Pro se appellant Jessie Snyder appeals the District Court’s order renewing the

government’s judgment lien pursuant to 28 U.S.C. § 3201(c)(2). We have jurisdiction

under 28 U.S.C. § 1291, and will affirm the District Court’s judgment.

       In 1991, a consent judgment was entered in favor of the government and against

Snyder and her husband concerning the couple’s federal tax liabilities. The government

then filed an abstract of the judgment in Butler County, Pennsylvania. However, despite

its continuing efforts, the government has been unable to collect the judgment in full. In

2007, the government obtained an order of foreclosure and sale of properties belonging to

Snyder. The order has not been executed because the occupants of the properties have

refused to vacate the premises.

       Under federal law, the initial 1991 judgment lien was scheduled to expire after 20

years. See 28 U.S.C. § 3201(c)(1). However, § 3201(c)(2) authorizes a party to renew

the lien for an additional 20 years by filing notice with the court. The government here

did so, and on August 19, 2010, the District Court approved the renewal of the judgment

lien. Snyder then filed a timely notice of appeal.

       In her brief, Snyder does not challenge the District Court’s order renewing the

lien. Instead, she argues that, because she has provided the government with, in her

words, a “public money certificate,”1 she has fully discharged her debt. See generally

Trohimovich v. Dir. of Dep’t of Labor & Indus., 584 P.2d 467, 469-70 (Wash. Ct. App.




                                             2
1978) (explaining the basis for and the legal frivolity of this argument). In her previous

appeals, Snyder has repeatedly raised this argument, and we have rejected it each time.

See United States v. Snyder, 365 F. App’x 407 (3d Cir. 2010); United States v. Snyder,

308 F. App’x 651 (3rd Cir. 2009); Snyder v. Everson, 237 F. App’x 734 (3d Cir. 2007).

We will not entertain it again. Accordingly, we will affirm the District Court’s order

renewing the government’s judgment lien.




       1
         This “public money certificate” was a personal note by Snyder promising to pay the
       government $1.3 million.
                                                  3